Illinois Official Reports                        Digitally signed by
                                                                              Reporter of Decisions
                                                                              Reason: I attest to the
                                                                              accuracy and integrity of
                                    Appellate Court                           this document
                                                                              Date: 2016.02.22 11:40:50
                                                                              -06'00'




                  Battaglia v. 736 N. Clark Corp., 2015 IL App (1st) 142437



Appellate Court         GINO BATTAGLIA and BERNADETTE BATTAGLIA, Plaintiffs-
Caption                 Appellees, v. 736 N. CLARK CORPORATION, d/b/a 25 Degrees, an
                        Illinois Corporation, Defendant-Appellant (All Unknown Occupants,
                        Defendants).



District & No.          First District, Second Division
                        Docket No. 1-14-2437



Filed                   December 22, 2015



Decision Under          Appeal from the Circuit Court of Cook County, No. 13-M1-717780;
Review                  the Hon. Martin P. Moltz, Judge, presiding.



Judgment                Affirmed.



Counsel on              Fuksa Khorshid, LLC, of Chicago (Thomas D. Carroll and Lema A.
Appeal                  Khorshid, of counsel), for appellant.

                        Golan & Christie LLP, of Chicago (Robert R. Benjamin, Beverly A.
                        Berneman, and Anthony J. D’Agostino, of counsel), and Dordek,
                        Rosenberg & Associates, P.C., of Skokie (David S. Dordek, of
                        counsel), for appellees.
     Panel                     PRESIDING JUSTICE PIERCE delivered the judgment of the court,
                               with opinion.
                               Justice Neville concurred in the judgment and opinion.
                               Justice Hyman dissented, with opinion.


                                                 OPINION

¶1         Plaintiffs, landlords Gino and Bernadette Battaglia filed this forcible entry and detainer
       action claiming breach of commercial lease by their tenant, defendant 736 N. Clark Corp. d/b/a
       25 Degrees. Following a bench trial, the court entered a “split decision” awarding plaintiffs
       $4,021 in damages for defendant’s breach of the lease and denied an order of possession
       requested by plaintiffs. Defendant appeals this judgment. For the following reasons, we affirm.

¶2                                            BACKGROUND
¶3         On March 7, 2011, the parties entered into a five-year triple net lease (Lease) for a
       one-story commercial property located at 736 N. Clark Street, Chicago, IL 60654 (Property),
       to be used as a restaurant. In addition to the rent, the Lease requires the tenant, defendant 736
       N. Clark Corp., to pay “[a]ll building expenses, costs and taxes, real estate and otherwise, fees,
       insurance and other monetary burdens levied against the property.”
¶4         In 2012, the Property was reassessed, resulting in a tax increase. As the Property’s owners,
       plaintiffs hired an attorney to appeal the assessment and anticipated tax increase. The
       successful appeal resulted in property tax savings of $16,085. Plaintiffs were invoiced $4,021
       for attorney fees incurred in the appeal. On May 16, 2013, plaintiffs sent defendant’s owners
       an email requesting reimbursement for the attorney fees. Defendant neither responded to the
       email nor paid the attorney fees.
¶5         On June 18, 2013, plaintiffs served defendant with a five-day notice, demanding defendant
       pay the attorney fees in full by June 23, 2013, or face eviction proceedings. Although the Lease
       identified a separate address for delivering notices, plaintiffs sent the five-day notice to
       defendant at the Property via regular United States Mail.
¶6         On June 20, 2013, defendant, through counsel, requested clarification of the payment
       demand from plaintiffs’ attorney. Plaintiffs’ attorney responded, confirming the attorney fees
       incurred resulted in property tax savings benefitting defendant and that plaintiffs’ payment
       demand was ongoing. Although defendant has continued to pay its monthly rent and taxes, it
       has not paid the attorney fees incurred in the property tax appeal.
¶7         On July 31, 2013, plaintiffs filed this forcible entry and detainer action. Plaintiffs alleged
       the attorney fees incurred in the property tax appeal constituted “additional rent” under section
       4.3(a) of the Lease, and that defendant breached the Lease by not paying the fees. Plaintiffs
       sought monetary damages and possession of the Property.
¶8         Section 4.3 of the Lease identifies the tenant’s obligations to pay “additional rent.” It reads:
                   “4.3 (a) ADDITIONAL RENT. All building expenses, costs and taxes, real estate
               and otherwise, fees, insurance costs, licenses and other monetary burdens levied
               against the property.


                                                    -2-
                    4.3(b) Monthly Installments: *** In addition to monthly installments of Fixed
               Minimum Rent, Tenant’s pro rata share of all such real estate taxes and assessments
               (said items being hereinafter referred to collectively in Section 4.3 Additional Rent)
               shall be paid in monthly installments on or before the first day of each calendar month
               during the Lease term, in advance, in an amount equal to 100% of the previous year’s
               actual costs. Upon determination of the actual amount of the Section 4.3 Additional
               Rent for any lease year, Landlord shall furnish Tenant with a written statement
               calculating and allocating the amount thereof and the amount of Tenant’s pro rata
               share.”
¶9         A four-day bench trial was held on plaintiffs’ claims. At trial the parties disputed whether
       the “additional rent” provision required defendant to pay the demanded attorney fees; whether
       plaintiffs should have prorated the disputed fees, rather than demanded a lump sum payment;
       and whether the five-day notice strictly complied with the Lease’s notice provisions.
¶ 10       Plaintiffs contended section 4.3(a) was a broad provision which included the attorney fees
       as “additional rent,” and that their notice to defendant was timely and proper. At trial, plaintiff
       Gino Battaglia testified the Lease was a triple net lease negotiated by the parties’ attorneys. At
       the time of the Lease execution, Gino understood plaintiffs were “only responsible for the
       outer walls and the roof” and defendant was “responsible for everything else” relating to the
       Property. He understood section 4.3(a) of the Lease established defendant would “pay for
       everything concerning the building, taxes, or anything related to the taxes,” especially “any
       reduction in taxes *** [which] really benefits the tenants.” During lease negotiations,
       defendant’s attorney sent an email to Gino’s attorney, asking, “[w]hat does additional rent
       entail besides taxes?” Gino’s attorney responded “[a]s I said, additional rent is everything and
       anything that is charged against the premises. *** You wanted me to take away three
       paragraphs and replace [them] with a short statement. So the short statement is everything. As
       far as when you shift pay.”
¶ 11       Upon signing a lease, it was Gino’s practice to verbally inform tenants that, as a benefit to
       them, he would appeal any real estate tax increase on the Property. In 2012, the Property was
       reassessed and the property taxes were raised. Gino hired an attorney who successfully secured
       a revised assessment, resulting in tax savings of $16,085. Gino received an invoice for $4,021
       for attorney fees incurred in the appeal. Three days later, he emailed an invoice to Josef
       Boumaroun, one of defendant’s owners, and asked for reimbursement of the attorney fees. On
       cross-examination, Gino explained that he brought the tax appeal to save the tenant money. He
       further admitted he should have charged defendant a prorated monthly amount for the $4,021
       in additional rent instead of demanding a lump sum payment.
¶ 12       Defendant contended the tax appeal attorney fees did not constitute “additional rent” under
       the Lease. Additionally, the payment demand was improper because plaintiffs had not
       complied with the Lease’s notice or pro rata apportionment requirements, instead demanding
       a lump sum payment. According to defendant, the final demand letter had arrived in the mail
       after the five-day notice period ended, invalidating any tenancy termination. Therefore,
       plaintiffs’ noncompliance with the Lease’s notice provisions invalidated any claim of contract
       damages or Lease termination.
¶ 13       Defendant’s owners, Josef Boumaroun and Matthew Boumaroun, testified for defendant.
       Josef testified that he was involved in the lease negotiations and that he understood “additional
       rent only meant property taxes.” He held this belief even after plaintiffs’ attorney identified

                                                    -3-
       “additional rent” as “everything and anything” because when he asked plaintiffs’ attorney for a
       “detailed description of the history of what has happened in the past, [the plaintiffs’ attorney]
       kept sending us tax bills.” Josef did not know Gino hired an attorney to appeal the tax increase.
       Josef expected Gino to prorate additional rent amounts in monthly installments and was
       “shocked” when he received the invoice and request for a lump sum payment. He did not pay
       the invoice because there was no breakdown of the amount billed and he wanted to confirm he
       was responsible for its payment. He also testified it was not his “job to go and try to obtain
       property tax savings,” and he knew at some point plaintiffs would seek a reduction of the
       Property’s real estate taxes.
¶ 14       On cross-examination, Josef testified he was happy about the $16,000 tax savings obtained
       through the tax appeal and considered it a benefit to defendant. He did not recall Gino
       discussing his general policy of appealing property tax increases, but he thought the Lease may
       have mentioned it.
¶ 15       Matthew Boumaroun testified that plaintiffs’ attorney explained the tenant is responsible
       for “everything and anything that is charged against the premises.” Matthew understood this to
       mean “a levy against the property,” not legal fees incurred by Gino. Matthew was personally
       served with the five-day notice. He testified he did not know Gino hired an attorney to
       challenge the tax increase and he did not know defendant could be responsible for the tax
       attorney fees.
¶ 16       Following closing arguments, the trial court entered a “split decision” granting judgment in
       favor of plaintiffs on the breach of lease claim, but ordered that possession of the Property
       remain with defendant because the breach did not warrant eviction. The court also ordered
       each party to bear its own costs and attorney fees incurred in litigating this dispute.
¶ 17       The trial court found section 4.3(a) was a “catchall phrase *** [which] so many of the
       contracts we see here in this court are like.” The court explained that if the contract had “laid
       out *** 25 different things that would be covered rather than a catchall [provision]” and there
       was no mention of attorney fees, then the court may have found attorney fees did not constitute
       “additional rent.” However, this Lease’s “additional rent” definition was broad enough to
       include these attorney fees. As for the procedural defects in plaintiffs’ five-day notice and
       payment demands, the court stated “none of the *** procedural defects that have been argued
       *** [are] a major factor here. So *** I do think that under the contract that money is owed.”
¶ 18       The trial court also found the Lease did not specify when defendant must pay the demanded
       “additional rent” and decided “to rule that [the payment] can be a reasonable proration. And
       that’s something that the parties *** can decide on their own.” After a recess, plaintiffs’
       counsel informed the trial court that the parties “didn’t come to an exact agreement” and “we
       decided maybe we would leave it to [Y]our Honor’s good sense.” Plaintiffs’ counsel then
       requested a 3-month proration term and defendant’s counsel requested 12 months to pay the
       judgment. The trial court ordered defendant pay the $4,021 judgment over a five-month
       period. The trial court granted what it considered a “split decision” that favored neither party
       and, therefore, “since *** both sides have prevailed on a key issue, *** I don’t think it would
       be appropriate to award any attorneys’ fees to either side.” Defendant’s timely filed appeal
       followed.




                                                   -4-
¶ 19                                             ANALYSIS
¶ 20       On appeal, defendant contends the trial court erred in finding: (1) the attorney fees incurred
       by the tax appeal constitute additional rent under the Lease; and (2) plaintiffs’ claim is not
       barred by their failure to comply with the Lease’s proration and notice requirements.
¶ 21       First, defendant argues the trial court erred in finding section 4.3(a) of the Lease includes
       attorney fees incurred by the property tax appeal.
¶ 22       The parties disagree on our standard of review. Plaintiffs argue we should review the
       judgment under the manifest weight of evidence standard. Defendant, however, argues we
       should apply de novo review.
¶ 23       The manifest weight of evidence standard is generally used to review a judgment after a
       bench trial (Dargis v. Paradise Park, Inc., 354 Ill. App. 3d 171, 177 (2004)) because the trial
       judge, as a trier of fact, is in a superior position to observe witnesses, judge their credibility,
       and determine the weight their testimony should receive. Bazydlo v. Volant, 164 Ill. 2d 207,
       214-15 (1995). Under this standard, we affirm the trial court’s judgment unless it is against the
       manifest weight of the evidence. First Baptist Church of Lombard v. Toll Highway Authority,
       301 Ill. App. 3d 533, 542 (1998). “A judgment is against the manifest weight of the evidence
       only when an opposite conclusion is apparent or when findings appear to be unreasonable,
       arbitrary, or not based on evidence.” Judgment Services Corp. v. Sullivan, 321 Ill. App. 3d 151,
       154 (2001). Whereas, under de novo review, the appellate court analyzes issues of law as if
       they were new issues, giving no deference to the judge’s conclusions or rationale. Hassebrock
       v. Ceja Corp., 2015 IL App (5th) 140037, ¶ 79. De novo review is appropriate when a contract
       is clear and unambiguous as to the parties’ intent. Bunge Corp. v. Northern Trust Co., 252 Ill.
       App. 3d 485, 493 (1993); Hassebrock, 2015 IL App (5th) 140037, ¶ 79; Dow v.
       Columbus-Cabrini Medical Center, 274 Ill. App. 3d 653, 659 (1995). However, where the trial
       court determines an ambiguity exists in a contact, the trial court’s subsequent construction of
       the contract will not be disturbed by a reviewing court, unless it is against the manifest weight
       of the evidence. Dow, 274 Ill. App. 3d at 659.
¶ 24       On appeal, defendant contends the trial court erred in construing the contract’s definition
       of “additional rent” to include the property tax appeal fees. Therefore, the question on appeal is
       whether the trial court properly construed the Lease, which we will not reverse unless the
       judgment is against the manifest weight of the evidence. See id.
¶ 25       Defendant argues “additional rent” does not include the tax appeal attorney fees because
       the plain language of the Lease does not provide for such reimbursement. Although fee shifting
       for tax appeal fees are common in commercial leases, the parties could have, but chose not to,
       specifically provide for it. The “additional rent” provision in the Lease involves expenses
       levied against the Property–“taxes, real estate and otherwise” and “[a]ll [other] building
       expenses,” “costs” “insurance costs” and “fees.” These terms were intentionally broad and any
       ambiguity that existed as to how broad the terms were or what was included in those terms was
       addressed by the testimony of both plaintiffs and defendant. In other words, the parties put
       before the trial court the ambiguity of whether attorney fees were a cost to be paid by the
       defendant that was within the contemplation of the parties when they entered into the Lease.
¶ 26       Section 4.3(a) of the Lease provides the tenant has an obligation to pay for “additional
       rent,” which is defined as: “[a]ll building expenses, costs and taxes, real estate and otherwise,
       fees, insurance costs, licenses and other monetary burdens levied against the property.”


                                                    -5-
¶ 27        The primary objective of contract interpretation is to effectuate the parties’ intent when
       entering into the agreement. Bunge Corp. v. Northern Trust Co., 252 Ill. App. 3d 485, 493
       (1993). Here, the evidence shows that during lease negotiations, the parties rejected a narrow
       definition in favor of a “catchall” provision. Such intent was expressed by the request of
       defendant’s attorney for a description of “additional rent.” Plaintiffs’ attorney responded to the
       request explaining that “additional rent is everything and anything that is charged against the
       premises. [Defendant’s attorney] wanted me to take away three paragraphs and replace it with
       a short statement. So the short statement is everything.” This evidence supports the conclusion
       that the parties’ attorneys’ intentionally crafted section 4.3(a) as a catchall provision. As such,
       the parties were exposed to a later reasonable dispute about what was included in “additional
       rent.”
¶ 28        Further, the Lease provides that defendant is responsible for all costs, taxes, fees and “other
       monetary burdens levied against the property.” It reasonably follows that the attorney fees at
       issue are included as a “fee” or “cost” contemplated in the “additional rent” provision.
       Defendant is responsible for paying the Property’s real estate taxes and the parties’ testimony
       explains any ambiguity of whether attorney fees incurred in contesting the Property
       assessment as a fee in the context of “additional rent.” Gino Battaglia testified that he believed
       the landlord is responsible only “for the outer walls and the roof, and the tenants were
       responsible for everything else.” When signing leases with his tenants he informs them that, as
       a benefit to them, he would appeal any real estate tax increase. In the end he believed defendant
       would pay the fees relating to the tax reduction because defendant is otherwise responsible for
       paying the property taxes. Josef Boumaroun, one of defendant’s co-owners, testified that
       although defendant was responsible for paying real estate taxes, it was not his “job to go and
       try to obtain property tax savings” and claimed he knew plaintiffs would eventually attempt to
       reduce those taxes.
¶ 29        We find the record supports the trial court’s finding that the attorney fees at issue constitute
       “additional rent.” According to the Lease, defendant was responsible for paying the Property’s
       real estate taxes. Josef knew at some point the landlord would seek a reduction of the real estate
       taxes, which defendant was responsible for paying, and it is reasonable to infer that Josef knew
       that plaintiffs would not do this for free and for his benefit. Plaintiffs, as the Property owners,
       sought and obtained a reduction of taxes that defendant would have otherwise had to pay.
       Therefore, the trial court’s judgment was not unreasonable, arbitrary or against the manifest
       weight of the evidence that any cost of obtaining a tax reduction would be the obligation of the
       party that benefitted from the reduction. Judgment Services Corp., 321 Ill. App. 3d at 154.
¶ 30        Defendant also argues that even if the tax appeal attorney fees constitute “additional rent,”
       plaintiffs should not be permitted to recover the fees because plaintiffs’ payment demand and
       notice did not comply with the Lease. Specifically, defendant claims: (1) plaintiffs sent the
       five-day notice to defendant at the premises, instead of sending it to the address listed in the
       Lease’s notice provision; and (2) plaintiffs improperly demanded repayment in one lump sum,
       rather than in a pro rata apportionment.
¶ 31        Gino testified that he should have prorated reimbursement of the fees and that the notice
       was sent to defendant at the premises instead of the address listed in the Lease. The trial court
       found the procedural defects were not a “major factor” and that the money is still owed under
       the Lease. The trial court entered a “split decision,” finding in favor of plaintiffs for the money
       owed, but in favor of defendant on the issue of possession. Essentially, the trial court’s finding

                                                     -6-
       recognized both parties’ breach of the Lease and a judgment was entered in favor of each party
       on an issue. Accordingly, we do not find the trial court’s judgment is unreasonable or against
       the manifest weight of the evidence and affirm on this basis. We also note that, even if the court
       ruled the failure to comply with the notice provision was material and sufficient to defeat
       recovery in this lawsuit, that would not preclude plaintiffs from starting over, complying with
       the lease notice provisions and demanding the same fees in a different lawsuit. In short, our
       decision should result in the termination of this dispute and the end of additional legal expenses
       to all the parties, especially the defendant.
¶ 32       Next, defendant argues the trial court erred in ordering the sum be paid over 5 months
       rather than 12 months.
¶ 33       Section 4.3(b) of the Lease provides in pertinent part that:
                “In addition to monthly installments of Fixed Minimum Rent, Tenant’s pro rata share
                of all such real estate taxes and assessments (said items being hereinafter referred to
                collectively in Section 4.3 Additional Rent) shall be paid in monthly installments on or
                before the first day of each calendar month during the Lease term, in advance, in an
                amount equal to 100% of the previous year’s actual costs. Upon determination of the
                actual amount of the Section 4.3 Additional Rent for any lease year, Landlord shall
                furnish Tenant with a written statement calculating and allocating the amount thereof
                and the amount of Tenant’s pro rata share.”
¶ 34       The trial court found section 4.3(b) does not give express direction to prorate the attorney
       fees. However, the trial court ruled defendant’s payment of the contract damages could be
       reasonably prorated. The trial court gave the parties the option of coming to an agreement on a
       proration. The parties could not come to an agreement and instead asked for the trial court’s
       discretion in establishing a reasonable proration. Plaintiffs then requested a 3-month proration
       and defendant requested a 12-month proration. In return the trial court ordered a five-month
       proration, which was a compromise between both parties’ requests. We find the trial court’s
       decision to prorate the judgment over five months was neither unreasonable, arbitrary or
       against the manifest weight of the evidence (Judgment Services Corp., 321 Ill. App. 3d at 154)
       and, therefore, we affirm.
¶ 35       Lastly, defendant argues it should recover attorney fees in defending the litigation because:
       defendant was a “prevailing party” on the issue of possession; and if we reverse the trial court’s
       judgment, defendant is entitled to attorney fees for defending this litigation. As mentioned
       above, the trial court’s judgment was a “split decision” which favored neither party. Because
       we affirm the trial court’s split decision resulting in a judgment in favor of plaintiffs and
       defendant on separate issues, we affirm the trial court’s denial of an award of attorney fees.

¶ 36                                       CONCLUSION
¶ 37      For the foregoing reasons, we affirm the judgment of the trial court.

¶ 38      Affirmed.

¶ 39       JUSTICE HYMAN, dissenting.
¶ 40       I disagree with the majority’s decision to apply a manifest weight of the evidence rather
       than a de novo standard of review which applies to legal interpretation of a clear and

                                                   -7-
       unambiguous lease provision such as section 4.3(a). Moreover, reading the lease as a whole,
       nothing suggests or implies that defendant pay as additional rent any portion of the landlord’s
       attorney fees incurred in voluntarily pursuing a reduction in the Property’s real estate taxes.
       Thus, I respectfully dissent.
¶ 41        First, as to the proper standard of review, typically, after a bench trial, a reviewing court
       employs the manifest weight of the evidence standard. General Motors Acceptance Corp. v.
       Stoval, 374 Ill. App. 3d 1064, 1071 (2007). But contract language and interpretation present a
       question of law that a reviewing court examines de novo. Northwest Suburban Fellowship, Inc.
       v. Department of Revenue, 298 Ill. App. 3d 880, 886 (1998) (construing the language of a lease
       involves a legal question); NutraSweet Co. v. American National Bank & Trust Co. of
       Chicago, 262 Ill. App. 3d 688, 694 (1994) (“The interpretation of a lease is a question of law,
       to be determined by the reviewing court independent of the trial court’s judgment.”). Here, the
       trial court should have relied on the plain and ordinary meaning of the words in section 4.3(a)
       and considered the Lease as a whole, and the hearing on the issue was of no consequence. Fox
       v. Commercial Coin Laundry Systems, 325 Ill. App. 3d 473, 475 (2001) (courts should adopt
       “ ‘a fair and reasonable interpretation based on consideration of all [the contract’s] language
       and provisions’ ” (quoting Shelton v. Andres, 106 Ill. 2d 153, 159 (1985))). Accordingly,
       review should be on a de novo basis as it pertains to the interpretation of a lease.
¶ 42        In construing a lease whose terms are unambiguous, the court must enforce it as written,
       and “ ‘no court can rewrite a [lease] to provide a better bargain to suit one of the parties.’ ”
       Housing Authority v. Lyles, 395 Ill. App. 3d 1036, 1039 (2009) (quoting Owens v. McDermott,
       Will & Emery, 316 Ill. App. 3d 340, 349 (2000)). “ ‘There is a strong presumption against
       provisions that easily could have been included in the contract but were not.’ ” Miner v.
       Fashion Enterprises, Inc., 342 Ill. App. 3d 405, 417 (2003) (quoting Wright v. Chicago Title
       Insurance Co., 196 Ill. App. 3d 920, 925 (1990)).
¶ 43        As noted, section 4.3(a), states that “Additional Rent” includes “All building expenses,
       costs and taxes, real estate and otherwise, fees, insurance costs, licenses and other monetary
       burdens levied against the property.” The trial court found that section 4.3(a) is a catchall
       provision and that use of the word “fees” is broad enough to include the attorney fees the
       plaintiffs incurred in appealing the property tax assessment. I disagree.
¶ 44        Not only does the plain language of the Lease state “fees” and not specify “attorney fees,”
       but also the defendant could easily have included the phrase “attorney fees” in that section as
       stated multiple times throughout the Lease. For instance, section 8.2(b) addressing “negative
       covenants” provides that if the landlord is joined in a suit to foreclose a mechanic’s lien, the
       “Tenant shall pay on a monthly basis for the Landlord’s attorney’s fees to defend the suit.”
       And in section 10.1, addressing defaults by the tenant, the Lease provides that if the landlord
       should “at any time terminate this Lease for any default, breach, or failure of Tenant, **** it
       may recover from Tenant all damages *** including *** reasonable attorney’s fees.” Thus,
       when the landlord wanted to impose a duty on the defendant to pay attorney fees it did. The
       landlord’s failure to do so in section 4.3(a) establishes that “attorney’s fees” incurred in a
       property tax appeal were not intended to be considered “additional rent” under the Lease.
       Therefore, defendant’s refusal to pay those attorney fees should not be deemed a breach of the
       lease.
¶ 45        Under the purported catchall provision, each of the enumerated items is necessary to
       property ownership and maintenance of a business on the property. Attorney fees incurred in

                                                   -8-
       appealing property taxes do not fit within the general category which the provision defines as
       “monetary burdens levied against the property.” Even a catchall provision must relate to the
       category of things to which it refers. See Fort Dearborn Life Insurance Co. v. Holcomb, 316
Ill. App. 3d 485, 496 (2000) (catchall provision should not be interpreted as expanding powers
       expressly limited elsewhere or subsuming all possible circumstances). Otherwise, as defendant
       asks, why list specific items in a given provision at all?
¶ 46        Furthermore, all of the items that amount to “monetary burdens levied against the
       property”–“building expenses,” “costs and taxes, real estate and otherwise,” “fees,” “insurance
       costs,” and “licenses,”–are necessary to achieve the purpose of the Lease. And, based on the
       majority’s interpretation, presumably other professional fees related to the Property, including
       mortgage refinancing fees and accounting fees related to the property, could be sought from
       defendant. Worse yet, the majority’s approach creates a Pandora’s box whenever “fees”
       appears in a contract, potentially unleashing a squabble over silently intended meanings on the
       scope of the familiar and readily used word “fees” when the plain language, in context,
       suffices.




                                                  -9-